     TASHA PARIS CHALFANT (SBN 207055)
 1   THE LAW OFFICE OF TASHA PARIS CHALFANT
     5701 Lonetree Blvd., Suite 312
 2   Rocklin, California 95765
 3
     Tel. (916) 444-6100
     Fax (916) 930-6093
 4   E-mail: tashachalfant@gmail.com
 5   Attorney for Defendant
     TIQUON HICKS
 6
                         IN THE UNITED STATES DISTRICT COURT FOR THE
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                      )       No. 2:17-CR-0027 TLN
10                                                  )
                                                    )       STIPULATION REGARDING
11          Plaintiff,                              )       EXCLUDABLE TIME PERIODS UNDER
                                                    )       SPEEDY TRIAL ACT; FINDINGS AND
12   v.                                             )       ORDER
                                                    )
13
     TIQUON HICKS,                                  )
                                                    )
14                                                  )
            Defendant.                              )
15                                                  )
                                                    )
16                                                  )
17
                                            STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record Assistant United
19
     States Attorney JASON HITT, and the Defendant, TIQUON HICKS, by and through his counsel
20

21
     of record TASHA CHALFANT, hereby stipulate and request that the Court make the following

22   findings and Order as follows:
23          1.      By previous order, this matter was set for status conference on January 24, 2019.
24
            2.      By this stipulation, the defendant now moves to continue the status conference until
25
     February 21, 2019, and to exclude time between January 24, 2019, and February 21, 2019, under
26

27   Local Code T4. Plaintiff does not oppose this request.

28                       STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                        AND FOR EXCLUSION OF TIME

                                                        1
            3.      The parties agree and stipulate, and request that the Court find the following:
 1

 2          a.      The government has represented that the discovery associated with this case

 3   includes approximately 155 plus pages of investigative reports in electronic form and many
 4
     photographs. All of this discovery has been either produced directly to previous counsel, Jeff
 5
     Staniels, and/or made available for inspection and copying.
 6

 7
            b.      Counsel for the defendant desires additional time to review the discovery, consult

 8   with her client, discuss potential resolution, and to explain the consequences and guidelines. New
 9   laws were implemented in January 2019, which may affect my client. Counsel for the defendant
10
     substituted in for the previous attorney, Jeff Staniels, when he retired from the practice of law.
11
     Therefore, counsel for the defendant needs additional time to develop the case, conduct
12

13   investigation and meet with her client for the above stated reasons. Additional time is also required

14   to analyze the defendant’s prior court files in order to assess his criminal history category and his
15
     estimated guidelines calculations.
16
            c.      Counsel for the defendant believes that failure to grant the above-requested
17
     continuance would deny her the reasonable time necessary for effective preparation, taking into
18

19   account the exercise of due diligence.

20          d.      The government does not object to the continuance.
21
            e.      Based on the above-stated findings, the ends of justice served by continuing the
22
     case as requested outweigh the interest of the public and the defendant in a trial within the original
23

24
     date prescribed by the Speedy Trial Act.

25          f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
26   et seq., within which trial must commence, the time period of January 24, 2019, to February 21,
27

28                     STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                          AND FOR EXCLUSION OF TIME

                                                       2
     2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code
 1

 2   T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 3   of the Court's finding that the ends of justice served by taking such action outweigh the best interest
 4
     of the public and the defendant in a speedy trial.
 5
                     4.       Nothing in this stipulation and order shall preclude a finding that other
 6

 7
     provisions of the Speedy Trial Act dictate that additional time periods are excludable from the

 8   period within which a trial must commence.
 9           All counsel has reviewed this proposed order and authorized Tasha Chalfant to sign it on
10
     their behalf.
11
     IT IS SO STIPULATED.
12

13   Dated: January 17, 2019                        by:       /s/Tasha Chalfant for
                                                              JASON HITT
14                                                            Assistant U.S. Attorney
                                                              Attorney for Plaintiff
15

16   Dated: January 17, 2019                        by:       /s/Tasha Chalfant
                                                              TASHA CHALFANT
17                                                            Attorney for Defendant
                                                              TIQUON HICKS
18

19

20

21

22

23

24

25

26

27

28                        STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                         AND FOR EXCLUSION OF TIME

                                                          3
 1                                                ORDER
 2          The Court, having received, read, and considered the stipulation of the parties, and good
 3   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order. Based
 4   on the stipulation of the parties and the recitation of facts contained therein, the Court finds that
 5   the failure to grant a continuance in this case would deny defense counsel reasonable time
 6   necessary for effective preparation, taking into account the exercise of due diligence. The Court
 7   finds that the ends of justice to be served by granting the requested continuance outweigh the
 8   best interests of the public and the defendant in a speedy trial.
 9          The Court orders that the time from the date of the parties' stipulation, January 24, 2019,
10   to and including February 21, 2019, status conference hearing date shall be excluded from
11   computation of time within which the trial of this case must be commenced under the Speedy
12   Trial Act, pursuant to 18 U.S.C §3161(h)(7)(A) and (B) (iv), and Local Code T4 (reasonable
13   time for defense counsel to prepare). It is further ordered that the presently set January 24, 2019,
14   status conference shall be continued to February 21, 2019, at 9:30 a.m.
15   IT IS SO FOUND AND ORDERED this 18th day of January, 2019.
16

17

18

19                                                           Troy L. Nunley
                                                             United States District Judge
20

21

22

23

24

25

26

27

28                     STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                         AND FOR EXCLUSION OF TIME

                                                       4
